Citation Nr: 0945798	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer, status-post lower left lobectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

The Veteran failed to appear for his June 2009 Board hearing 
and he did not request that his hearing be rescheduled.  
Accordingly, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.  

2.  There is no medical evidence of carcinoma of the lung 
during service or for more than 40 years thereafter; the 
service personnel and treatment records are negative for any 
indication of exposure to asbestos or other toxins during 
service; there is no medical evidence or competent opinion 
linking the Veteran's lung cancer to any incident of service, 
to include alleged exposure to asbestos or other toxins.  


CONCLUSION OF LAW

Service connection for residuals of lung cancer, status-post 
lower left lobectomy is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in January 2005, August 2005, and August 2008.  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2005 and August 2005 VCAA letters 
noted above were issued before the December 2005 rating 
decision on appeal; thus, VCAA notice was timely.  

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
June 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006); see Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes service treatment records and VA medical 
records.  

The Board recognizes the Veteran's January 2005 request for a 
VA examination and is cognizant that the Veteran was not 
provided a VA examination in which an examiner provided an 
opinion regarding whether lung cancer was attributable to 
service.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that sufficient medical evidence exists to 
decide the claim.  The service and post-service medical 
evidence shows that the Veteran was not diagnosed as having 
lung cancer until over 40 years after service and there is no 
medical evidence or competent opinion of a nexus between his 
carcinoma of the lung and any incident of service, to include 
alleged exposure to asbestos, fuel or other chemicals.  The 
service personnel and treatment records are negative for any 
indication of exposure to asbestos or other toxins.  Under 
these circumstances, there is no duty to provide a VA 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra; Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).




Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
malignant tumors, will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that lung cancer became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

In this case, as discussed in more detail below, the service 
personnel and treatment records are negative for any 
indication of exposure to asbestos or other toxins and there 
is no medical evidence that suggests a nexus between the 
Veteran's lung cancer and any remote incident of service, to 
include alleged exposure to various toxic agents.   

Factual Background

The Veteran contends, in essence, that his lung cancer began 
as a result of service.  In his October 2004 claim, the 
Veteran alleged that exposure to fuel and other chemicals 
from refueling and welding in service caused cancer that 
necessitated the removal of one third of his lower left lung.  
In August 2005, he explained his work as a deck hand involved 
refueling, chipping paint, and painting.  In his July 2006 
substantive appeal (VA Form 9), he specifically alleged that 
he chipped off asbestos-covered pipes.  

The Veteran's October 1952 service entrance examination noted 
a normal lungs and chest evaluation.  During his November 
1955 service separation examination, his chest X-ray revealed 
no active disease, and his lungs and chest evaluation was 
normal.  April 1957 and June 1957 discharge medical 
examinations revealed a normal lungs and chest evaluation.  

In December 2000, VA treatment records showed that the 
Veteran was diagnosed as having lung cancer.  In January 
2001, it was noted that he had a history of smoking 100 packs 
of cigarettes per year; he quit 10 years earlier.  

According to a March 2001 VA tumor board progress note, chest 
X-rays and CAT scans showed that the mass in the Veteran's 
left lower lobe had increased from two to 12 centimeters from 
October 1999 to March 2001.  In April 2001, he had a left 
lower lobectomy for a non-small cell lung cancer.  

In November 2001, after receiving radiation therapy, the 
Veteran's lungs were clear to auscultation bilaterally, and 
the left thoracotomy site was well-healed, dry, and intact.  
There was no evidence of recurrence of his cancer.  A March 
2002 chest X-ray confirmed no evidence of recurrence of lung 
cancer.  In December 2002, his lung cancer continued to be in 
remission.  

In February 2004, the Veteran had not had any reoccurrence of 
his lung cancer.  In June 2004, October 2004, and January 
2005, it was noted that his lung cancer was healed.  

In a November 2005 letter, the Veteran's VA primary care 
provider stated that the Veteran's lung cancer was 
successfully resected in April 2001 and after radiation 
therapy was thought to be cured.  The physician was unable to 
assess whether the Veteran's lung cancer was related to 
gasoline or fuel exposure.  

An April 2006 VA lung CAT scan showed no return of the 
Veteran's lung cancer, but a small spot on the upper part of 
his right lung was visible.  

Analysis

The Board finds that service connection for residuals of lung 
cancer is not warranted.  

The Veteran's lung cancer did not become manifest in the 
first post-service year.  See 38 C.F.R. § 3.307, 3.309.  In 
fact, he was not diagnosed as having carcinoma of the lung 
until 1999, over forty years after service.  The gap of time 
between service and the first medical evidence of a diagnosis 
of lung cancer is, in itself, significant and it weighs 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).

Additionally, the VA treatment records noted the Veteran's 
history of smoking 100 packs of cigarettes per year, and his 
treating physician was unable to opine as to whether his lung 
cancer was related to his claimed in-service exposure to 
gasoline or chemical exposure.  The service personnel and 
treatment records are negative for any indication of exposure 
to asbestos or other toxins during service.  There is no 
medical evidence or competent opinion linking the Veteran's 
lung cancer to any remote incident of service, to include 
alleged exposure to asbestos or other toxins.  

While the Veteran may believe that he was exposed to asbestos 
during service, there is no objective evidence of such 
exposure.  According to the June 1957 separation examination, 
the Veteran's lungs and chest were normal upon clinical and 
X-ray examination.  Upon reviewing the record, the Board 
finds no credible evidence indicating that the Veteran was 
ever exposed to asbestos.  

While the above evidence suggests that the Veteran was not 
exposed to asbestos, it does not conclusively rule out the 
possibility of exposure.  However, regardless of whether the 
Veteran was or was not ever exposed to asbestos, mere 
exposure to a potentially harmful agent is insufficient to 
establish eligibility for VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, or a causal 
connection between the current disability and the exposure to 
asbestos in service.  Boyer, supra; Hickson v. West, 12 Vet. 
App. 247 (1999).  Therefore, even if the Veteran were exposed 
to asbestos, which the Board is not conceding, that fact 
alone is insufficient to establish service connection.  The 
primary impediments to a grant of service connection here are 
that lung cancer was not diagnosed until more than 40 years 
after service and there is no competent opinion that 
attributes lung cancer to any incident of active duty, to 
include the Veteran's claimed exposure to asbestos, fuel or 
other chemicals.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Boyer, supra; Hickson, supra.

The only evidence of record suggesting that the Veteran's 
lung disorder may be associated to alleged chemical or 
asbestos exposure is the Veteran's own testimony.  As there 
is no indication that the Veteran has any medical background 
and it is not contended otherwise, he is not competent to 
provide an opinion regarding the etiology of his lung cancer.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Simply stated, his lay opinion regarding the etiology of his 
lung cancer lacks probative value.  

Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation.  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
in this case, a diagnosis of lung cancer was based upon 
clinical and laboratory (e.g., biopsy; X-ray) examinations.  
The Veteran is not competent to diagnosis lung cancer; he 
does not contend an earlier diagnosis and there is no 
allegation of continuity of respiratory symptomatology 
between service and the initial diagnosis of lung cancer.  
38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The question here is whether his lung cancer is 
linked to in-service toxic exposure.  There is no service 
evidence of such exposure and the record is devoid of a 
competent opinion linking the Veteran's lung cancer to his 
alleged exposure to asbestos, fuel or other chemicals. 

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of lung cancer, 
status-post lower left lobectomy.  Therefore, the benefit of 
the doubt doctrine is not applicable, and the claim for 
service connection for residuals of lung cancer must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for residuals of lung 
cancer, status-post lower left lobectomy is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


